                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

BAC LOCAL UNION 15 WELFARE    )
FUND, et al.,                 )
                              )
            Plaintiffs,       )
                              )                      CIVIL ACTION NO. 2:16-cv-02242-CM-GEB
            v.                )
                              )
WILLIAMS RESTORATION COMPANY, )
INC. and FOX HOLDINGS, INC.,  )
                              )
            Defendant.
                              )




             JOINT MOTION TO DISMISS CROSS-CLAIM WITH PREJUDICE

          Defendants Fox Holdings, Inc. and Williams Restoration Company, Inc., by and through

their undersigned counsel, jointly move to dismiss with prejudice the Cross-Claim asserted by

Defendant Fox Holdings, Inc. against Defendant Williams Restoration, Inc. in these proceedings.

The Cross-Claim is alleged in the Second Amended Answer to First Amended Complaint and

Cross-Claim (Doc. #115, filed 10/11/18). The Defendants state the following in support:

    1. The Cross-Claim was alleged in Doc. #115, filed on October 11, 2018.

    2. The parties were ordered to engage in mediation following a hearing held on August 7,

          2019 and via written order of the Court entered on August 7, 2019. (Doc. #173).

    3. Mediation is currently scheduled with the Plaintiffs and Defendants on September 13,

          2019.

    4. In advance of the mediation, the Defendants have independently discussed the Cross-

          Claim and reached a compromise. As a result, Fox Holdings, Inc. as Cross-Claim

          Plaintiff, and Williams Restoration Company, Inc. as the Cross-Claim Defendant, have

          fully resolved the Cross-Claim and agree it should be dismissed with prejudice.



1034064
   5. The Defendants further agree to each bear their own costs and attorney’s fees incurred in

       this matter as to the Cross-Claim.

   6. The Defendants make this motion in good faith and without undue delay.

       WHEREFORE, Fox Holdings, Inc. and Williams Restoration Company, Inc. request that

the Court enter an order of dismissal with prejudice of Fox Holdings, Inc.’s Cross-Claim and for

any further relief the Court deems just and appropriate.

       Respectfully submitted this 9th day of September, 2019.


FOX HOLDINGS, INC., Defendant/Cross- WILLIAMS RESTORATION COMPANY,
Claimant                             INC., Defendant/Cross-Claim Defendant

By: /s/ Bonnie M. Boryca    _________             By: /s/ Gregory M. Bentz
Bonnie M. Boryca, Kan. Bar No. 24635                 Gregory M. Bentz, D. Kan. #70358
Erickson & Sederstrom, P.C.                          Phillip J.R. Zeeck, D. Kan. #78493
10330 Regency Parkway Drive                          900 W. 48th Place, Suite 900
Omaha, NE 68114-3761                                 Kansas City, Missouri 64112
(402) 397-2200                                       (816) 753-1000
boryca@eslaw.com                                     (816) 753-1536 (Fax)
Attorneys for Defendant                              gbentz@polsinelli.com
                                                     pzeeck@polsinelli.com

                                                      And

                                                      Patrice D. Ott, Neb. #24435
                                                      (admitted pro hac vice)
                                                      Michael C. Cox, Neb. #17588
                                                      (admitted pro hac vice)
                                                      KOLEY JESSEN P.C., L.L.O.
                                                      One Pacific Place, Suite 800
                                                      1125 South 103rd Street
                                                      Omaha, NE 68124-1079
                                                      (402) 390-9500
                                                      (402) 390-9005 (facsimile)
                                                      Patrice.ott@koleyjessen.com
                                                      Michael.cox@koleyjessen.com




                                             2
                               CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2019, I electronically filed the foregoing with the
Clerk of the United States District Court for the District of Kansas using the CM/ECF system,
which caused notice of such filing to be served upon all counsel of record.



                                                 /s/ Bonnie M. Boryca____________________




                                           3
